DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 3/31/2020.  Accordingly, claims 1-3, 5-16 and 18-26 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2020, 6/2/2021 and 6/3/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification is objected to with respect to the language found in claim 7.  There appears to be a conflict or inconsistency between the claimed subject matter and the specification...thus making the claim indefinite.
The specification is objected to with respect to the language found in claim 8.  There appears to be a conflict or inconsistency between the claimed subject matter and the specification...thus making the claim indefinite

The abstract of the disclosure is objected to because abstract exceeds 150 words, the abstract speaks to the merits of the invention i.e. prevent or mitigate a loss of efficiency, and the abstract includes the paragraph number [0067].  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10-12, 14, 21, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...A vapor compression system comprising a purge unit fluidly coupled to a condenser of the vapor compression system, wherein the vapor compression system comprises a memory storing instructions and a processor configured to execute the instructions to control operation of the purge unit, wherein the instructions comprise a purge cycle, wherein the instructions of the purge cycle comprise: 
instructions to activate the purge unit for a first predetermined period of time; instructions to determine whether one or more evacuations occur during the first predetermined period of time; 
instructions to restart the purge cycle when one or more evacuations occur during the first predetermined period of time; 
instructions to deactivate the purge unit for a second predetermined period of time when the processor determines that no evacuations occur during the first predetermined period of time; and 

For example, the limitation “instructions to activate the purge unit for a first predetermined period of time,” does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  This is particularly important when the disclosure discusses additional structure and contingencies that lead to activation and/or determination of the status of the purge unit.  See MPEP 2173.05(g)
Additionally, the limitations of claim 1 are not affirmative steps that are performed by the processor.  The claim simply states what the processor is ‘configured to do” and what the instructions are designed to accomplish.
Lastly, it appears that the claim language does not find antecedent basis with the disclosure and/or is not consistent with the disclosure.  [Examining figs 9-11 and 0050 0054 a number of question arises]
instructions to activate the purge unit for a first predetermined period of time [should a purge process be activated for a purge duration?]; 
instructions to determine whether one or more evacuations occur during the first predetermined period of time [should a determination be made to ascertain if an evacuation has occurred during the purge duration?]; 
instructions to restart the purge cycle when one or more evacuations occur during the first predetermined period of time [should a purge cycle be reset during the purge duration? Notwithstanding that a purge cycle has not been initiated and/or set in advance]; 
instructions to deactivate the purge unit for a second predetermined period of time when the processor determines that no evacuations occur during the first predetermined period of time [since this step is done with respect to an occurrence of a purge cycle, should not a purge cycle count be incremented and the purge unit deactivated until a “first predetermined period of time?]; and 
instructions to repeat execution of the purge cycle a predetermined number of times, and then to deactivate the purge unit for a third predetermined period of time when no evacuations occur during execution of the purge cycle [a critical step appears to missing here because in addition to an occurrence of a threshold number of purge cycles a threshold number of days must be met before the purge unit is deactivated for a “second predetermined period of time.  Notwithstanding that a ‘number of days counter’ has not been initiated and/or set in advance]. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “...wherein the instructions comprise instructions to, once daily for one week, execute the purge cycle at least one time, and then to deactivate the purge unit for one week when no evacuations occur during execution of the purge cycle,” renders the claim unclear because there appears to be a conflict and/or inconsistency between the claimed subject matter and the disclosure.  In particular, there does not appear to be a scenario where the successive steps as claimed are disclosed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 8, the recitation of “....wherein the instructions comprise instructions to again execute the purge cycle at least one time, and then to deactivate the purge unit for another week when no evacuations occur during execution of the purge cycle,” renders the claim unclear because there appears to be a conflict and/or inconsistency between the claimed subject matter and the disclosure.  In particular, there does not appear to be a scenario where the successive steps as claimed are disclosed.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 10, the recitation of “...wherein the instructions to activate the purge unit comprise: instructions to receive a temperature of a purge unit refrigerant exiting an evaporator coil of the purge unit: and instructions to evacuate a purge tank of the purge unit based on a change in the temperature of the purge unit refrigerant exiting the evaporator coil,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 11, the recitation of “...wherein the instructions to evacuate the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise instructions to evacuate the purge tank when the temperature of the purge unit refrigerant exiting the evaporator coil is less than a minimum temperature threshold,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...wherein the instructions to evacuate the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise: instructions to receive a temperature of the purge unit refrigerant entering the evaporator coil of the purge unit; instructions to determine a difference between the temperature of the purge unit refrigerant exiting the evaporator coil and the temperature of the purge unit refrigerant entering the evaporator coil; and instructions to evacuate the purge tank when the difference is less than a threshold amount,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 14, the recitation of “...wherein the vapor compression system comprises a processor configured to: (A) activate the purge unit for a predetermined purge duration; then 
(B) proceed back to step (A) in response to determining that at least one purge unit evacuation occurred during step (A), or deactivate the purge unit for a first predetermined wait time in response to determining that no purge unit evacuations occurred during step (A); then 
(C) proceed back to step (A) a first predetermined number of times, and then deactivate the purge unit for a second predetermined wait time in response to determining that no evacuations occurred; and then
(D) proceed back to step (A) a second predetermined number of times, and then deactivate the purge unit for a third predetermined wait time in response to determining that no evacuations occurred,” renders the claim unclear.  
For example, the limitation “(A) activate the purge unit for a predetermined purge duration,” does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  This is particularly important when the disclosure discusses additional structure and contingencies that lead to activation and/or determination of the status of the purge unit.  See MPEP 2173.05(g)

Lastly, the recitation of “...C) proceed back to step (A) a first predetermined number of times, and then deactivate the purge unit for a second predetermined wait time in response to determining that no evacuations occurred; and then
(D) proceed back to step (A) a second predetermined number of times, and then deactivate the purge unit for a third predetermined wait time in response to determining that no evacuations occurred,” appear to be omitting essential steps.  Whereas Applicant can broadly claim an invention, the claims must clearly delineate the scope of the subject matter. MPEP 2173.04
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 21, the recitation of “...wherein, to activate the purge unit, the processor is configured to: receive a temperature of a purge unit refrigerant exiting an evaporator coil of the purge unit; and evacuate a purge tank when a temperature of the purge unit refrigerant exiting a evaporator coil of the purge unit is less than a minimum temperature threshold,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 23, the recitation of “...A method of operating a purge unit fluidly coupled to a condenser of a vapor compression system, comprising: (A) activating, via a processor of the vapor compression system, the purge unit with a purge duration of one hour; and then (B) proceeding back to step (A) in response to the processor determining that at least one purge unit evacuation occurred during step (A), or deactivating, via the processor, the purge unit for four hours in response to determining that no purge unit evacuations occurred during step (A); and then (C) proceeding back to step (A) two times, and then deactivating, via the processor, the purge unit for 24 hours in response to determining that no evacuations occurred during the two times; and then (D) proceeding back to step (A) six times, and then deactivating, via the processor, the purge unit for one week in response to determining that no evacuations occurred during the six times,” renders the claim unclear and/or indefinite.
For example, at (A) the claim language is inconsistent with the disclosure inasmuch as a purge duration is disclosed as lasting 1 hour but operation of the purge unit itself only has a duration of up to 1 minute. See 0044; 0051. 
Also, the limitation “activating, via a processor of the vapor compression system, the purge unit with a purge duration of one hour,” does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  This is particularly important when the disclosure discusses additional structure and contingencies that lead to activation and/or determination of the status of the purge unit.  See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 25, the recitation of “...wherein activating the purge unit comprises: activating a compressor and a condenser fan of the purge unit; receiving a temperature of refrigerant exiting an evaporator coil of the purge unit; and in response to determining that the temperature of refrigerant exiting a evaporator coil of the purge unit is less than a minimum temperature threshold: closing a first solenoid valve of the purge unit disposed between the condenser and the purge unit; opening a second solenoid valve of the purge unit disposed between a purge tank of the purge unit and a vacuum pump of the purge unit; and activating the vacuum pump for a predetermined pump down time,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the function or result achieved may be encompassed by the claim.  For example, the claim requires a temperature but does not recite structure that determines temperature.   See MPEP 2173.05(g)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 26, the recitation of “...wherein activating the purge unit comprises, in response to determining that the temperature of refrigerant exiting the evaporator coil of the purge unit is less than the minimum temperature threshold, closing a solenoid valve associated with a drain conduit of the purge unit before activating the vacuum pump,” renders the claim unclear because the claim does not provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The limitation recites a function or a result achieved by does not recite the particular structure or steps that accomplishes the function or achieved result.  Thus, all means of achieving the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

§ 112 4th statement

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    

Regarding Claim 7, the recitation of “...wherein the instructions comprise instructions to, once daily for one week, execute the purge cycle at least one time, and then to deactivate the purge unit for one week when no evacuations occur during execution of the purge cycle,” is not recited as affirmative steps that are performed by 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Regarding Claim 8, the recitation of “....wherein the instructions comprise instructions to again execute the purge cycle at least one time, and then to deactivate the purge unit for another week when no evacuations occur during execution of the purge cycle,” is not recited as affirmative steps that are performed by the processor and thus does not further limit the claim upon which it depends.  The claim simply states what the instructions are designed to accomplish.
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Regarding Claim 9, the recitation of “...wherein the instructions to activate the purge unit comprise instructions to provide control signals to activate a compressor and a condenser fan of the purge unit. and wherein the instructions to deactivate the purge unit comprise instructions to provide control signals to deactivate the compressor and the condenser fan of the purge unit,” is not recited as affirmative steps that are performed by the processor and thus does not further limit the claim upon which it depends.  The claim simply states what the instructions are designed to accomplish. 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.


Regarding Claim 10, the recitation of “...wherein the instructions to activate the purge unit comprise: instructions to receive a temperature of a purge unit refrigerant exiting an evaporator coil of the purge unit: and instructions to evacuate a purge tank of the purge unit based on a change in the temperature of the purge unit refrigerant exiting the evaporator coil,” is not recited as affirmative steps that are performed by the processor and thus does not further limit the claim upon which it depends.  The claim simply states what the instructions are designed to accomplish. 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Regarding Claim 11, the recitation of “...wherein the instructions to evacuate the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise instructions to evacuate the purge tank when the temperature of the purge unit refrigerant exiting the evaporator coil is less than a minimum temperature threshold,” is not recited as affirmative steps that are performed by the processor and thus does not further limit the claim upon which it depends.  The claim simply states what the instructions are designed to accomplish. 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Regarding Claim 12, the recitation of “...wherein the instructions to evacuate the purge tank based on the change in the temperature of the purge unit refrigerant exiting the evaporator coil comprise: instructions to receive a temperature of the purge unit refrigerant entering the evaporator coil of the purge unit; instructions to determine a difference between the temperature of the purge unit refrigerant exiting the evaporator coil and the temperature of the purge unit refrigerant entering the evaporator coil; and 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Regarding Claim 13, the recitation of “...wherein the instructions to evacuate the purge tank comprise: instructions to close a first solenoid valve of the purge unit disposed between the condenser and the purge unit; instructions to open a second solenoid valve of the purge unit disposed between a purge tank of the purge unit and a vacuum pump of the purge unit; instructions to activate the vacuum pump for a predetermined pump down time,” is not recited as affirmative steps that are performed by the processor and thus does not further limit the claim upon which it depends.  The claim simply states what the instructions are designed to accomplish. 
Therefore the claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as unpatentable.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Allowable Subject Matter
Claims 1, 14 and 23 are cited for containing allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (US2017/0307269), cited for teaching a purging operation;
Kujak et al. (US2013/0283832), cited for teaching a purging operation;
Heiden et al. (US6647736), cited for teaching a purging operation;
Stark et al. (US2016/0175740), cited for teaching a purging operation;
Sundel (US2006/0116036), cited for teaching the disclosed structure of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763